DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 recites “establishing, by a client device a connection with a first server” on line 2, then recites “a request to initiate a connection with a server” on line 5. It is unclear whether or not “a first server” and “a server” are the same server or different server. In the case of “a first server” and “a server” are different server, the claim is missing an essential step of how to get from “a server” to “a first server”.  Same rationales apply to independent claims 8 and 17. The dependent claims of claims 1, 8 and 17 have been reviewed and they do not cure the deficiency. Therefore, claims 1-19 and 21-24 are rejected as indefinite. For the purpose of this office action, Examiner interprets the limitations of “a first server” and “a server” are the same server.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 17-19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Quinlan (US 20160308845 A1) in view of Sadot (US 20030023744 A1), and further in view of Cahill (US 20090006884 A1).
Regarding claim 1, Quinlan teaches a method comprising: 
establishing, by a client device, an initial connection with a first server, wherein the establishing comprises:
 sending, by the client device, an initial message associated with a request to initiate a connection with a server, wherein the initial message comprise data indicating the request, and a client public key to be used for encrypting communication between the client device and the server, and ([0057]: The second application (e.g. client) then sends a connection request (e.g. initial connection) AUTHORIZE_REQ to the first application (e.g. server). The connection request includes importantly the public key generated by the second application.)
receiving, by the client device from the first server, a second message comprising server key to be used for encrypting communication between the client device and the first server. ([0058]: Upon receipt of the connection request AUTHORIZE_REQ, the first application checks that the signature of the request is valid for the supplied public key and the other request data. [0060]: The first application then sends a response message AUTHORIZE_RESP to the second application. The response message includes the data access application key (e.g. server key).)
Quinlan does not explicitly disclose sending, by the client device to a load balancer, the first message.
However, Sadot teaches sending, by the client device to a load balancer, the first message. ([0008]: A load balancer receives the packets directed to the Web site and forwards them to a respective server based on one or more parameters.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quinlan to include above limitations. One would have been motivated to do so because many Web sites are hosted by a plurality of servers, because of the large number of clients accessing the Web site, the large volume of the information carried by the Web site and/or for redundancy purposes. A load balancer receives the packets directed to the Web site and forwards them to a respective server based on one or more parameters. As taught by Sadot, [0008]-[0009].
Quinlan and Sadot do not explicitly disclose receiving a third message indicating that the first server will stop serving the client device; and based on the third message, establishing a connection with a second server.
However, Cahill teaches receiving a third message indicating that the first server will stop serving the client device; and ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime. [0030]: communicate with the affected web server a predetermined period prior to the scheduled downtime to update web pages to include a downtime notification message such as “This website will be unavailable from . . . ”.)
based on the third message, establishing a connection with a second server. ([0016]: redirect users to an alternate server or URL during the scheduled downtime period.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quinlan and Sadot to include above limitations. One would have been motivated to do so because during a downtime or outage period, users of the affected websites may be temporarily redirected to another website, however currently redirection is a very manual process. It is desirable for a method to automatically managing system downtime in a computer network. When the scheduled downtime occurs, the web server is automatically removed from a network load balancer which manages traffic to network servers, and a downtime notification message is automatically communicated. As taught by Cahill, [0002]-[0004].

Regarding claim 2, Quinlan, Sadot and Cahill teach the method of claim 1.
Quinlan disclose generating, by the client device, a client key pair comprising the client public key and a client private key; and ([0007]: the second application is arranged to generate a public/private key pair.)
decrypting, by the client device and using the client private key, the server key, wherein information exchanged between the client device and the first server is encrypted with the server key. (Page 7 paragraph 8-9: The client use the associated private key to decrypt the message and revealing the encrypted number (e.g. server key). The client combines the decrypted number with the shared session key that is being used to encrypt the communication.)

Regarding claim 5, Quinlan, Sadot and Cahill teach the method of claim 1.
Sadot teaches sending, by the client device, an additional message to the load balancer. (Fig. 1: all client messages go to the load balancer 104 first, then forward to the selected server 102. [0008]: A load balancer receives the packets directed to the Web site and forwards them to a respective server based on one or more parameters.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quinlan to include above limitations. One would have been motivated to do so because many Web sites are hosted by a plurality of servers, because of the large number of clients accessing the Web site, the large volume of the information carried by the Web site and/or for redundancy purposes. A load balancer receives the packets directed to the Web site and forwards them to a respective server based on one or more parameters. As taught by Sadot, [0008]-[0009].

Regarding claim 6, Quinlan, Sadot and Cahill teach the method of claim 1.
Sadot teaches wherein the third message is received from the load balancer. (Fig. 1: all server messages go to the load balancer 104 first, then forward to the corresponding client. [0028]: Response packets from servers are optionally sent to load balancer, which forwards the response packets to the client.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quinlan to include above limitations. One would have been motivated to do so because many Web sites are hosted by a plurality of servers, because of the large number of clients accessing the Web site, the large volume of the information carried by the Web site and/or for redundancy purposes. A load balancer receives the packets directed to the Web site and forwards them to a respective server based on one or more parameters. As taught by Sadot, [0008]-[0009].

Regarding claim 7, Quinlan, Sadot and Cahill teach the method of claim 1.
Quinlan and Sadot do not explicitly wherein the third message is received from the first server, and further comprising: based on the third message, closing a connection with the first server.
However, Cahill teaches wherein the third message is received from the first server, and further comprising: based on the third message, closing a connection with the first server. ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime. [0030]: communicate with the affected web server a predetermined period prior to the scheduled downtime to update web pages to include a downtime notification message such as “This website will be unavailable from . . . ”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quinlan and Sadot to include wherein the third message is received from the first server, and further comprising: based on the third message, closing a connection with the first server. One would have been motivated to do so because during a downtime or outage period, users of the affected websites may be temporarily redirected to another website, however currently redirection is a very manual process. It is desirable for a method to automatically managing system downtime in a computer network. When the scheduled downtime occurs, the web server is automatically removed from a network load balancer which manages traffic to network servers, and a downtime notification message is automatically communicated. As taught by Cahill, [0002]-[0004].

Regarding claim 17, Quinlan teaches a method comprising: 
establishing an initial connection between a first server and a client device, wherein the establishing comprises:
receiving, by the first server, an initial message associated with a request to initiate a connection with a server, wherein the initial message comprise data indicating the request, and a client public key to be used for encrypting communication between the client device and the server, and ([0057]: The second application (e.g. client) then sends a connection request (e.g. initial connection) AUTHORIZE_REQ to the first application (e.g. server). The connection request includes importantly the public key generated by the second application.)
sending, by the first server and to the client device, a second message comprising a server key to be used for encrypting communication between the client device and the first server; ([0058]: Upon receipt of the connection request AUTHORIZE_REQ, the first application checks that the signature of the request is valid for the supplied public key and the other request data. [0060]: The first application then sends a response message AUTHORIZE_RESP to the second application. The response message includes the data access application key (e.g. server key).)
receiving, by the first server and via the initial connection, client data from the client device; sending, by the first server and via the initial connection, server data to the client device. ([0062]: the second application (and other applications) is able to use the first application as an authentication delegate when wanting to access data or files that are saved in a secure manner on the computing device.)
Quinlan does not explicitly disclose receiving, by the first server and from a load balancer, the initial message.
However, Sadot teaches receiving, by the first server and from a load balancer, the first message. ([0008]: A load balancer receives the packets directed to the Web site and forwards them to a respective server based on one or more parameters.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quinlan to include above limitations. One would have been motivated to do so because many Web sites are hosted by a plurality of servers, because of the large number of clients accessing the Web site, the large volume of the information carried by the Web site and/or for redundancy purposes. A load balancer receives the packets directed to the Web site and forwards them to a respective server based on one or more parameters. As taught by Sadot, [0008]-[0009].
Quinlan and Sadot do not explicitly disclose sending, by the first server and to the client device, a third message indicating that the first server will close the connection with the client device, wherein the third message comprises information indicating a second server for establishing a connection with the client device.
However, Cahill teaches sending, by the first server and to the client device, a third message indicating that the first server will close the connection with the client device, ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime. [0030]: communicate with the affected web server a predetermined period prior to the scheduled downtime to update web pages to include a downtime notification message such as “This website will be unavailable from . . . ”.)
wherein the third message comprises information indicating a second server for establishing a connection with the client device. ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime. Redirect users to an alternate server or URL (e.g. information indicating a second server) during the scheduled downtime period.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quinlan and Sadot to include above limitations. One would have been motivated to do so because during a downtime or outage period, users of the affected websites may be temporarily redirected to another website, however currently redirection is a very manual process. It is desirable for a method to automatically managing system downtime in a computer network. When the scheduled downtime occurs, the web server is automatically removed from a network load balancer which manages traffic to network servers, and a downtime notification message is automatically communicated. As taught by Cahill, [0002]-[0004].

Regarding claim 18, Quinlan, Sadot and Cahill teach the method of claim 17.
Quinlan and Sadot do not explicitly disclose receiving, by the first server, a signal that indicates to end the initial connection between the first server and the client device, wherein the sending the third message occurs after the receiving a signal.
Cahill teaches receiving, by the first server, a signal that indicates to end the initial connection between the first server and the client device, ([0004]: an event is created in an application server to schedule a system downtime period for a web server in the computer network. When the scheduled downtime occurs, the web server is automatically removed from a network load balancer which manages traffic to network servers, and a downtime notification message is automatically communicated.)
wherein the sending the third message occurs after the receiving a signal. ([0030]: communicate with the affected web server a predetermined period prior to the scheduled downtime to update web pages to include a downtime notification message such as “This website will be unavailable from . . . ”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quinlan and Sadot to include above limitations. One would have been motivated to do so because during a downtime or outage period, users of the affected websites may be temporarily redirected to another website, however currently redirection is a very manual process. It is desirable for a method to automatically managing system downtime in a computer network. When the scheduled downtime occurs, the web server is automatically removed from a network load balancer which manages traffic to network servers, and a downtime notification message is automatically communicated. As taught by Cahill, [0002]-[0004].

Regarding claim 19, Quinlan, Sadot and Cahill teach the method of claim 18.
Quinlan disclose further comprising: encrypting, by the first server and based on the client public key, the second message and the server data prior to sending to the client device. ([0059]: The data access application key is a function of an identifier of the second application. In this detailed example discussed here, the identifier of the second application may be the public key generated by the second application and sent by the second application.)

Regarding claim 22, Quinlan, Sadot and Cahill teach the method of claim 1.
Quinlan teaches wherein the second message comprises information indicating that a connection has been established between the client device and the first server. ([0061]: Upon receipt of the response message, the second application decrypts the data access application key received in the request and then stores the master container key (MCK) in encrypted form using the data access application key.)

Regarding claim 23, Quinlan, Sadot and Cahill teach the method of claim 1.
Quinlan disclose wherein the server key that is encrypted based on the client public key. ([0058]: The first application then calculates a data access application key (e.g. server key), which will be used by the second application to encrypt and decrypt the master container key which is to be used to access encrypted files or data on the computing device. [0059]: The data access application key is a function of an identifier of the second application. In this detailed example discussed here, the identifier of the second application may be the public key generated by the second application and sent by the second application.)

Regarding claim 24, Quinlan, Sadot and Cahill teach the method of claim 1.
Quinlan disclose wherein the data indicating the request and the client public key are in a data packet. ([0057]: The second application (e.g. client) then sends a connection request (e.g. initial connection) AUTHORIZE_REQ to the first application (e.g. server). The connection request includes importantly the public key generated by the second application.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Quinlan (US 20160308845 A1) in view of Sadot (US 20030023744 A1), and in view of Cahill (US 20090006884 A1), and further in view of Baltzley (US 20010014158 A1).
Regarding claim 2, Quinlan, Sadot and Cahill teach the method of claim 1.
Quinlan disclose generating, by the client device, a client key pair comprising the client public key and a client private key; and ([0007]: the second application is arranged to generate a public/private key pair.)
decrypting, by the client device, the server key, wherein information exchanged between the client device and the first server is encrypted with the server key. ([0061]: the second application decrypts the data access application key received in the request.)
Quinlan, Sadot and Cahill don not explicitly disclose decrypting, by the client device and using the client private key, the server key.
However, Baltzley teaches decrypting, by the client device and using the client private key, the server key. ([0004]: each user's private key is known only by that user. Once a sender encrypts a message with a recipient's public key, it can only be decrypted using that recipient's private key.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quinlan, Sadot and Cahill to include above limitation. One would have been motivated to do so because in a public-key cryptosystem, each entity has a private key and a public key. Public keys are generally held in databases run by “Key Certificate Authorities” and are publicly known. However, each user's private key is known only by that user. Once a sender encrypts a message with a recipient's public key, it can only be decrypted using that recipient's private key. As taught by Baltzley, [0004].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Quinlan (US 20160308845 A1) in view of Sadot (US 20030023744 A1), and in view of Cahill (US 20090006884 A1), and further in view of Israel (WO 2003019901 A1).
Regarding claim 3, Quinlan, Sadot and Cahill teach the method of claim 1.
Cahill teaches wherein the third message is received before a timeout occurs and wherein the third message comprises an address of the second server. ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime and redirect users to an alternate server or URL during the scheduled downtime period.)
Quinlan, Sadot and Cahill do not explicitly disclose wherein the client device is configured to close a connection with the first server when the timeout occurs.
However, Irsal teaches wherein the client device is configured to close a connection with the first server when the timeout occurs. (Page 25 lines 9-11: many HTTP clients perform their own timeout checking and occasionally do close a connection when such a timeout occurs.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quinlan, Sadot and Cahill to include wherein the client device is configured to close a connection with the first server when the timeout occurs. One would have been motivated to do so because many HTTP clients utilizes timeout to close connection with server to ensure not wasting computing resources for staled connection.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Quinlan (US 20160308845 A1) in view of Sadot (US 20030023744 A1), and in view of Cahill (US 20090006884 A1), and further in view of Kakadia (EP 2398211 B1).
Regarding claim 4, Quinlan, Sadot and Cahill teach the method of claim 1.
Quinlan, Sadot and Cahill do not explicitly disclose receiving, by the client device and from a second load balancer, an Internet Protocol (IP) address corresponding to the second load balancer; and sending, by the client device, an additional message to the second load balancer.
Kakadia teaches receiving, by the client device and from a second load balancer, an Internet Protocol (IP) address corresponding to the second load balancer; and sending, by the client device, an additional message to the second load balancer. ([0049]: when a server pool associated with a particular SLB (e.g. first load balancer) is out of service, the load balancing operation will try to direct a request for service provided by the failed server pool to another server pool associated with another SLB (e.g. second load balancer).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quinlan, Sadot and Cahill to include above limitations. One would have been motivated to do so because nearly all Internet based services are now offered by servers located in a distributed manner to allow service efficiency, load balance, or fault tolerance. It is well known in the art (e.g. conventional mechanism) to achieve load balancing by utilizing multiple layers of load balancing, i.e., the global server load balancers (GSLB) layer and the local server load balancers (LSLB) layers. As taught by Kakadia, [0001]-[0004].

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Quinlan (US 20160308845 A1), and in view of Moss (US 20130145367 A1), and further in view of Cahill (US 20090006884 A1).
Regarding claim 8, Sadot teaches a method comprising:
sending, by the computing device to a first server, an initial message received from a client device; ([0028]: A load balancer receives the messages directed from clients to server farm and forwards each of the messages to one of servers, which is selected according to substantially any load balancing method. [0004]: when an SSL session is established, the client and server perform a negotiation phase, in which the client and server authenticate each other and negotiate an encryption algorithm and cryptographic keys.)
based on the determining that the first server is functioning, sending, by the computing device and to the first server, one or more encrypted requests from the client device; ([0004]: Data is transmitted in the SSL session between the server and client only after successful completion of the negotiation phase.)
sending, by the computing device to the client device, one or more encrypted responses to the encrypted requests; ([0004]: Data is transmitted in the SSL session between the server and client only after successful completion of the negotiation phase.)
Sadot does not explicitly disclose the initial message is associated with a request to initiate an initial connection with a server, wherein the initial message comprises a client public key and data indicating the request.
Quinlan teaches the initial message is associated with a request to initiate an initial connection with a server, wherein the initial message comprises a client public key and data indicating the request. ([0057]: The second application (e.g. client) then sends a connection request (e.g. initial connection) AUTHORIZE_REQ to the first application (e.g. server). The connection request includes importantly the public key generated by the second application.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot to include above limitations. One would have been motivated to do so because there are many situations where it is desirable or necessary to encrypt data when the data is stored and/or transmitted, principally in order to prevent unauthorized access to the data. A number of different methods and techniques for encrypting data are known. As taught by Quinlan, [0005].
Sadot and Quinlan do not explicitly disclose determining, by the computing device that demand for connections with the first server has decreased.
However, Moss teaches determining, by the computing device that demand for connections with the first server has decreased. ([0030]: removing nodes upon the occurrence of the detection of a decrease in load, wherein opening and closing of virtual machines to handle changes in load allows one or more clusters to be reformed automatically.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot and Quinlan to include above limitations. One would have been motivated to do so because it is desirable to remove nodes upon the occurrence of the detection of a decrease in load, wherein opening and closing of virtual machines to handle changes in load allows one or more clusters to be reformed automatically. As taught by Moss, [0030].
Moss teaches to remove server based on the determining that the demand has decreased. Sadot teaches all messages exchanged between client and server via a load balancer. But Sadot , Quinlan and Moss do not explicitly disclose sending, to the client device, a third message indicating that the first server will stop communicating with the client device.
However, Cahill teaches sending, to the client device, a third message indicating that the first server will stop communicating with the client device. ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime. Redirect users to an alternate server or URL during the scheduled downtime period. [0030]: communicate with the affected web server a predetermined period prior to the scheduled downtime to update web pages to include a downtime notification message such as “This website will be unavailable from . . . ”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Quinlan and Moss to include above limitation. One would have been motivated to do so because it is desirable for a method to automatically managing system downtime in a computer network. When the scheduled downtime occurs, the web server is automatically removed from a network load balancer which manages traffic to network servers, and a downtime notification message is automatically communicated. As taught by Cahill, [0002]-[0004].

Regarding claim 13, Sadot, Quinlan, Moss and Cahill teach the method of claim 8.
Sadot, Quinlan and Moss do not explicitly disclose wherein the third message comprises information indicating a second server for establishing a connection with the client device.
However, Cahill teaches wherein the third message comprises information indicating a second server for establishing a connection with the client device. ([0016]: send a downtime notification message to one or more client computers prior to the scheduled downtime. Redirect users to an alternate server or URL (e.g. information indicating a second server) during the scheduled downtime period.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Quinlan and Moss to include above limitation. One would have been motivated to do so because it is desirable for a method to automatically managing system downtime in a computer network. When the scheduled downtime occurs, the web server is automatically removed from a network load balancer which manages traffic to network servers, and a downtime notification message is automatically communicated. As taught by Cahill, [0002]-[0004].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Quinlan (US 20160308845 A1), and in view of Moss (US 20130145367 A1), and in view of Cahill (US 20090006884 A1), and further in view of Peiffer (US 20060089996 A1).
Regarding claim 9, Sadot, Quinlan, Moss and Cahill teach the method of claim 8.
Sadot, Quinlan, Moss and Cahill do not explicitly teaches wherein the determining that demand for connections has decreased comprises determining a quantity of devices that are connected with the first server.
However, Peiffer teaches wherein the determining that demand for connections has decreased comprises determining a quantity of devices that are connected with the first server. ([0044]:  more than one performance indicator may be monitored by connection management device for adapting the number of connections to server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Quinlan, Moss and Cahill to include above limitations. One would have been motivated to do so because it is well known to person having ordinary skill in the art that when client connections to a server drops, the server load is decreasing accordingly. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Quinlan (US 20160308845 A1), and in view of Moss (US 20130145367 A1), and in view of Cahill (US 20090006884 A1), and further in view of Kakadia (EP 2398211 B1).
Regarding claim 10, Sadot, Quinlan, Moss and Cahill teach the method of claim 8.
Sadot, Quinlan, Moss and Cahill do not explicitly disclose maintaining, by the computing device, a list of servers unable to respond to client devices, wherein the sending the third message occurs after determining, by the computing device and based on the list of servers, that the first server is unable to respond to client devices.
Kakadia teaches maintaining, by the computing device, a list of servers unable to respond to client devices, ([0046]: The SLB 510 may also include storage (525) for storing information related to servers in the server pool, information related to exceptions, which may include a list of servers (555) that are in poor health.)
wherein the sending the third message occurs after determining, by the computing device and based on the list of servers, that the first server is unable to respond to client devices. ([0046]: The SLB 510 functions to monitor the health of the servers in the server pool and selects a specific server from the server pool in a load balanced manner whenever it receives a service request from the connected router.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Quinlan, Moss and Cahill to include above limitations. One would have been motivated to do so because to ensure service quality, a server that provides the underlying service should have a reasonable response time. A server that is overloaded or has some kind of health problem will not be able to ensure a reasonable response time. Whenever load balancing is applicable, the decision as to which server a request for service is directed to is, in general, based on the health condition of servers. As taught by Kakadia, [0003].

Regarding claim 12, Sadot, Quinlan, Moss and Cahill teach the method of claim 8.
Sadot, Quinlan, Moss and Cahill do not explicitly disclose wherein the computing device is a regional load balancer associated with one of multiple regions, and the first server is an application server connected to the regional load balancer.
Kakadia teaches wherein the computing device is a regional load balancer associated with one of multiple regions, and the first server is an application server connected to the regional load balancer. (Fig. 1 and [0004]-[0005]: the LSLB layer 150 (e.g. regional load balancers) comprises a plurality of local server load balancers SLB 1 150-a, ..., SLB K 150-k, each of which is associated with a server pool (e.g. including the first server) that includes one or more servers capable of providing certain Internet services.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Quinlan, Moss and Cahill to include above limitations. One would have been motivated to do so because nearly all Internet based services are now offered by servers located in a distributed manner to allow service efficiency, load balance, or fault tolerance. It is well known in the art (e.g. conventional mechanism) to achieve load balancing by utilizing multiple layers of load balancing, i.e., the global server load balancers (GSLB) layer  and the local server load balancers (LSLB) layers. As taught by Kakadia, [0001]-[0004].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Quinlan (US 20160308845 A1), and in view of Moss (US 20130145367 A1), and in view of Cahill (US 20090006884 A1), and further in view of He (US 6671259 B1).
Regarding claim 11, Sadot, Quinlan, Moss and Cahill teach the method of claim 8.
Sadot, Quinlan, Moss and Cahill do not explicitly teaches wherein the determining that demand for connections has decreased comprises determining a quantity of data being sent by the first server.
However, He teaches wherein the determining that demand for connections has decreased comprises determining a quantity of data being sent by the first server. (Col 4 lines 13-21: the network measurements includes the measurement of load or network traffic experienced by a server.  Network traffic is the total amount of data packets (traffic on the network) being carried from each of the servers to the client systems.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Quinlan, Moss and Cahill to include above limitations. One would have been motivated to do so because a server can easily get bombarded by a tremendous number of client requests and can thus get overwhelmed. In order to reduce or regulate this server congestion, the present invention provides a load balancing system and method which distributes the client request to different servers on the WAN by selecting the most optimal server for a specific client request. As taught by He, Col 1 lines 51-54 and Col 1 lines 66 – Col 2 lines 3.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Quinlan (US 20160308845 A1), and in view of Moss (US 20130145367 A1), and in view of Cahill (US 20090006884 A1), and further in view of Slavicek (US 20150356161 A1).
Regarding claim 14, Sadot, Quinlan, Moss and Cahill teach the method of claim 8.
Sadot, Quinlan, Moss and Cahill do not explicitly disclose determining, by the computing device, that a heartbeat signal has not been received from the first server.
However, Slavicek teaches determining, by the computing device, that a heartbeat signal has not been received from the first server. ([0048]: In response to receiving the heartbeat message, load balancer may identify the node as being in the set of active nodes by updating column “Set of Active Nodes” to include the node.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Quinlan, Moss and Cahill to include above limitations. One would have been motivated to do so because a heartbeat message is an indication that the node is still active. As taught by Slavicek, [0048].

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sadot (US 20030023744 A1) in view of Quinlan (US 20160308845 A1), and in view of Moss (US 20130145367 A1), and in view of Cahill (US 20090006884 A1), and further in view of Sarangapani (US 9807016 B1).
Regarding claim 15, Sadot, Quinlan, Moss and Cahill teach the method of claim 8.
Sadot, Quinlan, Moss and Cahill do not explicitly disclose determining, by the computing device, that a traffic threshold corresponding to the first server has been satisfied; and sending, by the computing device and based on the determining that the traffic threshold has been satisfied, a shutdown signal to the first server.
However, Sarangapani teaches determining, by the computing device, that a traffic threshold corresponding to the first server has been satisfied; and sending, by the computing device and based on the determining that the traffic threshold has been satisfied, a shutdown signal to the first server. (Col 2 lines 3-25: one or more real servers may become overloaded with traffic, the service node may generate a second virtual address. The service load balancer can therefore load balance network traffic for the second virtual address across the subset of real servers. The one or more servers that no longer service new connections may then be taken offline to reduce overloading.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Quinlan, Moss and Cahill to include above limitations. One would have been motivated to do so because one or more real servers may become overloaded with traffic. Rather than immediately taking the one or more servers offline and disrupting existing connections with subscribers, it is desirable to redirect connection to other real servers. The one or more servers that no longer service new connections may then be taken offline to reduce overloading. As taught by Sarangapani, Col 2 lines 3-25.

Regarding claim 16, Sadot, Quinlan, Moss and Cahill teach the method of claim 8.
Sadot, Quinlan, Moss and Cahill do not explicitly disclose determining, by the computing device, that a traffic threshold corresponding to the first server has been satisfied; and initiating, by the computing device and based on the determining that the traffic threshold has been satisfied, use of one or more additional servers.
However, Sarangapani teaches determining, by the computing device, that a traffic threshold corresponding to the first server has been satisfied; and initiating, by the computing device and based on the determining that the traffic threshold has been satisfied, use of one or more additional servers. (Col 2 lines 3-25: one or more real servers may become overloaded with traffic, the service node may generate a second virtual address. The service load balancer can therefore load balance network traffic for the second virtual address across the subset of real servers. The one or more servers that no longer service new connections may then be taken offline to reduce overloading.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sadot, Quinlan, Moss and Cahill to include above limitations. One would have been motivated to do so because one or more real servers may become overloaded with traffic. Rather than immediately taking the one or more servers offline and disrupting existing connections with subscribers, it is desirable to redirect connection to other real servers. The one or more servers that no longer service new connections may then be taken offline to reduce overloading. As taught by Sarangapani, Col 2 lines 3-25.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Quinlan (US 20160308845 A1) in view of Sadot (US 20030023744 A1), and in view of Cahill (US 20090006884 A1), and further in view of Moss (US 20130145367 A1).
Regarding claim 21, Quinlan, Sadot and Cahill teach the method of claim 17.
Quinlan, Sadot and Cahill do not explicitly disclose determining that demand for connections with the first server has decreased, wherein the sending the third message is based on the determining that the demand has decreased.
However, Moss teaches determining that demand for connections with the first server has decreased, wherein the sending the third message is based on the determining that the demand has decreased. ([0030]: removing nodes upon the occurrence of the detection of a decrease in load, wherein opening and closing of virtual machines to handle changes in load allows one or more clusters to be reformed automatically.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quinlan, Sadot and Cahill to include above limitations. One would have been motivated to do so because it is desirable to remove nodes upon the occurrence of the detection of a decrease in load, wherein opening and closing of virtual machines to handle changes in load allows one or more clusters to be reformed automatically. As taught by Moss, [0030].

Response to Arguments
Applicant's arguments, see pages 7-8, filed 04/04/2022, with respect to the rejection(s) of claim(s) 1-19 and 21-24 under 112(b) have been fully considered but they are not persuasive.
Applicant submits that recitation of "a server" may be the same or different from "a first server" in claim 1, because a person of ordinary skill in the art would understand that the claimed initial message may indicate a server, instead of a particular server (e.g., the first server) in view of the specification, [0041] and [0042]. 
In response to applicant’s arguments, it is noted that the claim is missing an essential step of how to get from “a server” to “a first server”. Per applicant’s arguments, [0041] and [0042] of the specification explicitly disclose the load balance receives the request (i.e. SYN packets) and an application server may be determined in response to receiving the SYN packet(s). However, this essential step of “the load balancer determining a first server in response of receiving a connection request to a server” is missing from the claim which is indefinite for failing to particularly point out and distinctly claim the subject matter.
Applicant's arguments, see pages 8-11, filed 04/04/2022, with respect to the rejection(s) of claim(s) 1-19 and 21-24 under 103 have been fully considered but are moot in view of new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455